Informal or Non-Responsive Amendment after Examiner Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The reply filed on November 9, 2020 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): applicant’s traversal of the election/restriction requirement mailed on September 23, 2020 is not sufficiently clearly presented as written for the examiner to be able to determine whether the traversal is persuasive or not. For example, applicant’s traversal remarks make a point of dividing up the claims into three inventive groups (as opposed to the two inventive groups identified by the examiner in the aforementioned election/restriction requirement), but nowhere do the applicant’s remarks per se clearly state for the record that the aforementioned election/restriction requirement is in error due to the examiner’s failure to divide the claims into three inventive groups. Is it applicant’s intent to state that the inventive groups are not as identified in the aforementioned election/restriction requirement or is the examiner reading too much into the applicant’s remarks? If so, and if applicant appropriately persuasively clarifies the same, the examiner will present a differently divided election/restriction requirement to replace the original one. Also, for example, applicant’s traversal remarks state that the rushing method as recited in claim 13 is specifically for assembling the double-sided roll bond condenser and the base as recited in claims 1 and 6, while the condenser and the base of claims 1 and 6 respectively are specifically assembled together by the rushing method as claimed in claim 13.  Applicant, however, as best understood by the examiner, has not provided any evidence in support of the latter traversal remarks. Were applicant’s remarks instead intended to specify that the various inventive groups are not patentably distinct from one another, for example? If applicant either clarifies the basis for the traversal, the applicant will be able to evaluate and properly address the same. And, if for example, the applicant clearly and persuasively states for the record that the various inventive groups are not patentably distinct from one another, then the examiner would be able to properly withdraw the aforementioned election/restriction requirement if appropriate and proceed to examining the application. Absent any clarification, the examiner cannot properly asses the applicant’s traversal remarks and proceed with a clear record. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909.  The examiner can normally be reached on Monday-Saturday, flexible.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763